In light of the opinion of plaintiff's treating physician, who was in a better position to evaluate his condition; the opinion of the initial IME physician; plaintiff's demonstrated ability to do mechanic work and manufacturing work for 50 hours a week; and, the lack of objective signs of impairment documented by Dr. Habashi, I would agree with the evaluation of the Deputy Commissioner, and thus must respectfully DISSENT.
                                  S/ _____________________ J. RANDOLPH WARD COMMISSIONER
JRW:md
6/7/96;1/23/97